Citation Nr: 1423492	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for residuals of malaria.

6.  Entitlement to service connection for arthritis, to include as secondary to service-connected shell fragment wounds of right hand and left thumb.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  In a decision of April 1989, the Board denied the claim of service connection for a back disability on the basis that a back disorder was not shown in service and any current back disorder was unrelated to service. 

2.  The additional evidence since the Board's decision in April 1989 is not redundant or cumulative evidence previously considered and it relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability.

3.  The Veteran's current back disability, lumbosacral spondylosis, is etiologically related to his active military service.

4.  The Veteran's current residuals of malaria are etiologically related to his active military service.


CONCLUSION OF LAW

1.  An April 1989 Board decision, which denied the Veteran's claim of service connection for a back disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2013).

3.  The criteria for service connection for lumbosacral spondylosis have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  The criteria for service connection for malaria have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet.App. 110 (2010); see also Evans v. Brown, 9 Vet.App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet.App. 510, 513 (1992).

In a decision of April 1989, the Board denied the claim of service connection for a back disability on the basis that a back disorder was not shown in service and any current back disorder was unrelated to service.  The Board's decision in April 1989 is final, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2013).

The evidence of record at the time of the April 1989 decision included a statement from Dr. Bucci, MD, a VA neurosurgeon, wherein he opined that the Veteran's then current back pain was related to a back injury incurred in service.

The evidence added to the record since the prior denial includes a June 2009 VA neurology examination report.  A VA physician diagnosed chronic lumbosacral spondylosis with mild right-sided herniated lumbar L4-L5 disk, and mild chronic left sciatica with mild sensory deficits involving left lower extremity.  He opined that these disorders were caused by a combat injury in the U.S. Army in Vietnam on June 8, 1970, when the armored personnel carrier that the Veteran was driving ran over a land mine.  Evidence showing that a current back disability is related to active service was an element of entitlement to service connection that the Board found was not met in April 1989.  The Board finds that the June 2009 VA medical opinion is new and material evidence as it is not cumulative or redundant of the evidence previously of record, and it relates to a previously unestablished element of entitlement to service connection for a back disability.   

Accordingly, the Board finds that the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.

Service Connection

Back Disability

The Veteran seeks entitlement to service connection for a back disability.  He believes that his back problems were incurred in a landmine explosion during service, an event for which he received a Purple Heart.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In addition, satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

The Veteran participated in combat with the enemy as his service records show that he was wounded in June 1970 in Cambodia when his vehicle hit a land mine.  He was awarded the Purple Heart in relation to this incident.  The Veteran's assertion of injuring his back at that time is consistent with the circumstances, conditions, or hardships of such combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

There are several medical opinions that the Veteran's current back disability is related to the in-service landmine explosion back injury.  These opinions, dated in September 1988, October 1988, December 2006 and June 2007, contain little or no rationale.  Accordingly, they are afforded little probative value.

Most recently, on June 2009 VA neurology examination, the diagnosis was chronic lumbosacral spondylosis with mild right-sided herniated lumbar L4-L5 disk and mild chronic left sciatica with mild sensory deficits involving left lower extremity.  After physical examination, interview with the Veteran, and claims file review, the VA examiner opined that the back disability was caused by a combat injury during active military service.  

While the June 2009 medical opinion lacks a comprehensive explanation, the examination report shows that the opinion was based on a thoroughly detailed examination of the Veteran and his medical history.  Accordingly, the June 2009 medical opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).

The combination of the June 2009 VA medical opinion with the Veteran's credible statements weighs in favor of the claim.  This is particularly so given the lack of lay and medical expert evidence sufficiently weighing against the claim.  At the least, a reasonable doubt is raised as to whether the Veteran's current back disability is related to his military service.  When reasonable doubt is resolved in his favor, the Board finds that the Veteran's current back disability, best characterized as lumbosacral spondylosis, is etiologically related to his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Thus, service connection for lumbosacral spondylosis is warranted.

Residuals of Malaria

The Veteran also seeks service connection for the residuals of malaria.  The Veteran gives a history of residuals of malaria, namely, severe heat intolerance, since he was treated for malaria during service.

Service treatment records confirm that the Veteran was infected with malaria while he was hospitalized for injuries incurred in June 1970 in Cambodia when his vehicle hit a land mine.  Thus, the evidence establishes that malaria had its onset during active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Whether the disease has recurred, or is active, is a matter of rating malaria.  The question before the Board is whether it was incurred in service.  As the evidence shows this is the case, service connection for residuals of malaria is warranted.


ORDER

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability; service connection for lumbosacral spondylosis is granted.

2.  Service connection for residuals of malaria is granted.


REMAND

The evidence of record suggests that the Veteran's claimed arthritis, bilateral knee disabilities, and hypertension may be related to service or a service-connected disability.  However, the evidence of record is insufficient to decide the claims.  VA medical examinations are required under the duty to assist.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to identify which joints are affected by the Veteran's claimed "arthritis" and to diagnose any current knee disabilities.  The examiner is to determine whether it is at least as likely as not (a 50 percent or greater probability) that:

i).  Any arthritis is related to active military service, or related to or aggravated by a service-connected disability, namely shell fragment wounds of right hand and left thumb; and

ii).  Any knee disabilities are related to active military service, or related to or aggravated by a service-connected disability, namely, diabetes mellitus or the Veteran's back disability.

In formulating an opinion the VA examiner is to address the following:  (a) a November 2007 private medical opinion that the Veteran's current bilateral knee arthritis is related to service and (b) a June 2009 VA neurology examination indicating that the Veteran's left knee pain may be attributable to his service-connected diabetes mellitus and back disabilities.

The entire claims file must be reviewed by the examiner, including any electronic files.

The examination report must include a complete rationale for any opinion expressed.

2.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is (i) related to active military service, including exposure to Agent Orange and/or malaria, or (ii) related to or aggravated by a service-connected disability, namely, posttraumatic stress disorder (PTSD) or diabetes mellitus.

In formulating an opinion, the VA examiner is to address the December 2009 private medical opinion that the Veteran's current hypertension is related to service.

The entire claims file must be reviewed by the examiner, including any electronic files.

The examination report must include a complete rationale for any opinion expressed.

3.  Then, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


